                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

FELIX NOEL VARGAS,

       Plaintiff,

v.                                                      Case No. 6:18-cv-726-Orl-37DCI

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                         ORDER

       In this social security appeal, Plaintiff seeks review of the Commissioner’s decision

to deny his application for disability benefits. (Doc. 1.) On referral, U.S. Magistrate Judge

Daniel C. Irick recommends the Court reverse the Commissioner’s decision and remand

for further proceedings. (Doc. 19 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R only for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);

see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error,

the Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation

              (Doc. 19) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     The Commissioner’s final decision is REVERSED AND REMANDED

                                             -1-
            under sentence four of 42 U.S.C. § 405(g).

      3.    The Clerk is DIRECTED to enter judgment in favor of Plaintiff Felix Noel

            Vargas and against Defendant Commissioner of Social Security and to close

            this case.

      DONE AND ORDERED in Chambers in Orlando, Florida, on July 3, 2019.




Copies to:
Counsel of Record




                                         -2-
